Citation Nr: 0803322	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1991.  He also had a period of service from December 1991 to 
April 1992; however, he is not entitled to receive VA 
benefits based on this later period of service.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, which, in pertinent part, 
denied requests to reopen a claim for service connection for 
hearing loss in the right ear and for service connection for 
a left knee disorder.  By a decision issued in January 2007, 
the Board granted the requests to reopen those claims and 
Remanded the claims for adjudication on the merits.  The 
claims on the merits return to the Board.  

A claim of entitlement to service connection for a left hip 
disorder which was Remanded by the Board in January 2007 was 
granted by the RO.  As that claim has been granted, it is not 
for appellate review.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in January 2006.

In correspondence received by the Board in October 2007, the 
veteran submitted additional evidence.  The veteran's 
correspondence states that the additional evidence addresses 
"left ear hearing loss and arthritis of the left hip."  The 
veteran is entitled to review of all relevant evidence by the 
agency of original jurisdiction, unless this procedural right 
is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  The appellant did not provide a written 
waiver of review by the agency of original jurisdiction.  

However, the evidence as to left ear hearing loss is not 
relevant, since only the claim of entitlement to service 
connection for a right ear hearing loss is on appeal.  The 
appeal for an increased (compensable) evaluation for left ear 
hearing loss was denied by the Board in its January 2007, and 
that decision is final in the absence of review to the United 
States Court of Veterans Appeals (Court).  To the extent that 
the additional evidence might address the claim on appeal for 
service connection for right ear hearing loss, the evidence 
submitted in October 2007 only provides confirmation of the 
fact that the veteran has a current right ear hearing loss, 
but does not address the etiology of the hearing loss.  
Evidence confirming current right ear hearing loss is already 
of record, so the additional evidence of right ear hearing 
loss is merely cumulative and redundant, and is not material 
to the outcome of the claim.  Therefore, as the additional 
evidence does not affect the outcome of the claim, no waiver 
of review by the agency of original jurisdiction is required.  

As noted above, the veteran contends that the evidence 
submitted in October 2007 is related to the claim for 
"arthritis of the left hip."  The claim for service 
connection for a left hip disorder was granted by the RO in a 
rating decision prepared in August 2007 and issued to the 
veteran in September 2007.  The claims file does not reflect 
that the veteran has disagreed with the initial evaluation 
assigned for that disability.  No appeal regarding the left 
hip is before the Board, so no waiver of review of the 
evidence about left hip disability is required. 

To the extent that the additional evidence might be relevant 
to the claim for service connection for a left knee disorder, 
that claim is addressed in the Remand portion of the decision 
below.  The additional evidence will be available for review 
by the agency of original jurisdiction before the Board 
adjudicates that issue.  As to any evidence which might be 
relevant to the claim for service connection for a left knee 
disorder, no waiver of review by the agency of original 
jurisdiction is required.  


FINDING OF FACT

The medical opinion of record is unfavorable to the veteran's 
claim that he incurred right ear hearing loss in service, 
because the veteran's hearing remained normal at the time of 
VA examination in 1995, and no hearing loss, as defined by VA 
regulations, was diagnosed until several years after the 
veteran obtained employment in a setting which requires noise 
protection.




CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for right ear hearing loss.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim for service connection for right ear hearing loss 
was initially submitted, in June 2003, as a request to reopen 
a previously denied claim, because a claim for service 
connection for right ear hearing loss had been denied in 1995 
and that denial became final, as no disagreement or appeal 
was submitted.  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the notice letter provided to the appellant in 
June 2003 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  The request to reopen the claim has been 
granted.  Consequently, the Board finds that adequate notice 
has been provided, as the appellant was informed about what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial.  

Although the June 2003 letter did not specifically advise the 
veteran to send VA relevant evidence in his possession, the 
letter described at some length the types of evidence which 
might substantiate his claims, described the evidence already 
received, and advised the veteran of his responsibility to 
submit or identify any relevant records not in the VA's 
possession.  This letter was sufficient to advise a 
reasonable person to submit evidence in his possession.  The 
veteran thereafter submitted several types of evidence, 
including evidence of audiologic examination conducted at his 
place of employment.  The veteran has also submitted other 
private clinical records.  The veteran testified at a hearing 
before the Board.  The record establishes that the veteran 
was not, in fact, prejudiced by lack of specific notice that 
he should submit evidence in his possession.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the veteran's service separation examination and service 
medical records prior to his service discharge are not of 
record, the veteran was afforded VA examinations of his 
hearing a few years after his service, beginning in 1995.  
The post-service 1995 VA examination disclosed normal 
hearing, and service medical records of record are sufficient 
to establish that the veteran's hearing fluctuated in 
service.  Additional service medical records would not 
establish that the veteran had a hearing loss disability 
post-service in 1995, so the absence of service medical 
records does not prejudice the veteran as to the claim 
addressed in this decision.  

The veteran was afforded VA audiologic examinations.  The 
veteran testified before the Board.  Private and VA clinical 
records have been associated with the claims file.  The 
veteran has submitted numerous statements in his own behalf.  
VA medical opinions have been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review of this 
claim may proceed.

Claim for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  A sensorineural hearing loss may be 
considered an organic disorder of the nervous system, for 
which service connection may be presumed if the disorder is 
shown to a compensable degree within one year after service 
discharge.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Claim for service connection for right ear hearing loss

The veteran's service entrance examination, conducted in 
February 1979, discloses hearing thresholds from 5 dB (at 500 
Hertz (Hz)) to 20 dB (at 3000 Hz).  Service medical records 
confirm the veteran's contention that he was exposed to noise 
in service.  The service medical records associated with the 
claims file are incomplete, and do not include a separation 
examination or hearing conservation testing results during 
the latter part of the veteran's service.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  38 C.F.R. § 3.385.  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.

VA audiologic evaluation in October 1995 disclosed an average 
puretone hearing loss in the right ear of 19 decibels.  There 
was no auditory threshold above 25 dB.  Speech recognition 
ability was 96 percent in the right ear.  This does not meet 
criteria established by VA for hearing loss which may be 
considered a disability.  

The veteran submitted the report of audiologic examination 
conducted by his employer dated in June 2003.  This report 
disclosed that the veteran had auditory thresholds of 40 dB, 
at both 3000 Hz and 4000 Hz, in the left ear, but the hearing 
acuity threshold in the right ear were below 20 dB at all 
tested frequencies.  Thus, this report discloses normal right 
ear hearing.  However, this report was incomplete, for VA 
purposes, since there was no record of word recognition 
scores.

December 2003 VA audiological evaluation disclosed right ear 
auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz 
varying from 25 dB to 30dB, with an average 4-frequency 
hearing loss of 26 dB.  Only one threshold, at 2000 HZ, 
exceeded 26 dB; none exceeded 40 dB, in contrast to the 
examination conducted by the veteran's employer six months 
earlier.  However, the veteran's right ear speech recognition 
score was measured as 88 percent, so the criteria for right 
ear hearing loss disability were met.  

However, on VA audiologic examination conducted in August 
2005, speech recognition was 100 percent at 55 dB, with a 
four-frequency hearing loss of 22 dB.  The results of this 
examination disclose that the veteran did not meet the 
criteria for disability due to hearing loss, and the examiner 
opined that the veteran had normal hearing sensitivity.  

Private audiologic examination conducted in October 2006 
disclosed no auditory threshold above 25 dB.  No CNC word 
recognition score was specified.  The report indicated that 
the 2006 results were compared to a baseline examination 
conducted in 2002, but the results of the 2002 testing were 
not stated.  This October 2006 private examination discloses 
that the veteran wore hearing protection at work and that a 
hearing evaluation program was required for individuals in 
the veteran's work area.

On VA examination conducted in January 2007, the veteran met 
the criteria for hearing loss disability in the right ear 
because one auditory threshold was at 40 dB and the veteran's 
CNC word recognition score, 92 percent, was slightly below 94 
percent, the level specified by regulation as the level at 
which disability begins.  (These results are not 
significantly different than those recorded by VA in February 
2006.)  The examiner discussed review of post-service 
clinical records, which disclosed normal hearing in the right 
ear in 1995 and normal auditory thresholds in 2003, as well 
as normal right ear hearing on occupational examinations 
conducted by the veteran's employer.  The examiner pointed 
out that the evidence disclosed normal right ear hearing for 
several years after the veteran's service discharge.  The 
examiner concluded that, although the cause of the veteran's 
right ear hearing loss could not be determined with 
certainty, it was less likely due to noise exposure in 
service, and was "most likely" due to post-service factors.  

Although the veteran's service medical records are not 
complete, the post-service clinical records, as noted by the 
examiner who conducted VA examination in January 2007, 
continued to disclose normal hearing after the veteran's 
service discharge.  In fact, prior to January 2007, more than 
15 years after the veteran's service discharge, only one VA 
or private examination disclosed hearing loss in the right 
ear of sufficient severity to meet VA's criteria for 
disability.  Although the 2003 VA examination disclosed 88 
percent speech recognition, the August 2005 VA examination 
again disclosed normal right hearing, with speech recognition 
at 100 percent.  

The January 2007 medical opinion is unfavorable to the 
veteran's claim.  That examination, which discusses the 
evidence provided by post-service VA examinations and 
evidence of post-service employment noise exposure, is 
persuasive.  Although the veteran has provided statements and 
testimony that his hearing loss started in service and is due 
to noise exposure in service, his lay testimony does not 
establish that right ear hearing loss was present chronically 
and continuously following his service, since his testimony 
to that effect is contradicted by the report of the 1995 VA 
audiologic examination.  

The veteran's statements and testimony as to his noise 
exposure in service are credible, but his lay opinion is not 
competent medical evidence to establish the onset date for 
hearing loss disability, since the fine distinctions as to 
whether hearing loss is at or above 26 dB is not readily 
observable by a lay person.  Similarly, the veteran's lay 
belief is not competent medical evidence to establish whether 
in-service noise exposure or post-service noise exposure is 
the more likely cause of right ear hearing loss.  In 
contrast, the unfavorable January 2007 opinion is competent, 
persuasive medical evidence.  

The evidentiary weight and persuasive value of the competent 
medical evidence outweigh the veteran's lay testimony as to 
onset and etiology of right ear hearing loss, the 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for service connection for right ear hearing loss 
is denied.


REMAND

Service medical records disclose that the veteran's left leg 
was injured in January 1985 when it was caught between two 
trucks.  The service medical records are incomplete, and do 
not disclose whether the veteran was treated thereafter in 
service for a chronic left knee disorder.  The report of VA 
examination conducted in October 1995 reflects that the 
veteran complained of knee pain.  He reported that he 
underwent surgery in 1988, during service, to repair 
ligaments in the left knee.  A diagnosis of status post 
arthroscopic repair, left knee, was assigned.  A further 
attempt to obtain service medical records must be conducted 
prior to adjudication of the veteran's contention that he is 
entitled to service connection for a left knee disorder, 
based on residuals of surgical treatment of the left knee.  

Private clinical records establish that the veteran sustained 
a left knee contusion in an automobile accident in June 1997.  
Private clinical records dated in June 2003 disclose that the 
veteran complained of left knee pain, but no diagnosis of a 
left knee disorder was assigned.  VA outpatient treatment 
records dated in June 2003 reflect that there was crepitance 
and popping of the left knee on objective examination.  An 
assessment of left knee degenerative joint disease was noted, 
there is no evidence that radiologic examination of the right 
knee was conducted in August 2003, when other VA radiologic 
examinations were conducted.  An attempt to obtain reports of 
any and all VA radiologic examinations of the left knee, 
especially examinations prior to the June 1997 employment 
accident, is required.  Then, medical examination to 
establish what current diagnosis(es) may appropriately 
assigned for left knee disorders.  Medical opinion as to the 
etiology and onset of any such disorder is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records, from June 2007 to the present, 
should be obtained.

2.  The veteran should be afforded the 
opportunity to identify or submit any 
clinical records or other evidence he may 
have in his possession about a left knee 
surgery, and to identify or submit any 
other evidence he believes might be 
relevant to his claim.  

The veteran should be afforded the 
opportunity to identify the facility at 
which he underwent surgical treatment of 
the left knee in service.  He should also 
be afforded the opportunity to identify 
any state agency, facility, insurance 
company, employer, or other entity from 
which records of radiologic examinations 
or other assessment proximate to a June 
1997 motor vehicle accident may be 
obtained, as evidence showing that 
degenerative joint disease was present 
prior to that accident would be more 
persuasive to resolve the claim than 
current opinion or evidence.  

3.  A search for additional service 
medical records for the veteran should be 
conducted.  Request that the National 
Personnel Records Center (NPRC) search for 
records for each of the veteran's periods 
of service prior to December 11, 1991, 
especially records for the period 
including 1988.  Records which may be 
separately filed, such as judicial 
punishment, personnel, and administrative 
records should be sought, as well as any 
separately-filed psychiatric, mental 
health, family counseling, or other 
records be sought.  

4.  The veteran should be afforded VA 
orthopedic examination of the left knee.  
The veteran's claims file must be made 
available to, and reviewed by, the 
examiner.  The examiner should review the 
medical records associated with the 
veteran's 1985 treatment following a crush 
injury, and any other evidence obtained 
during the course of this Remand, as well 
as the relevant evidence of record.  The 
examiner should address the following 
questions: 
	(a) Specifically describe each current 
orthopedic impairment of the left knee.  
    (b) Does the evidence, to include 
scars, establish that the veteran has 
undergone surgical treatment of a left 
knee disorder?  Describe any scars present 
on the left knee.  
    (c) Is it at least as likely as not (a 
50 percent, or greater, likelihood) that 
the veteran has a current left knee 
disorder which was incurred in service, 
either as the result of a 1985 crush 
injury, or a later in-service injury or 
surgical procedure.  

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

5.  When the development requested has 
been completed, the case should again be 
reviewed, in light of evidence obtained on 
Remand, and readjudicated when all 
development has been completed.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


